Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 22-25 allowable. Claims 4-5, 8-19, previously withdrawn from consideration as a result of a restriction requirement, claims 4-5, 8-19 require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A, B, C, D, E, as set forth in the Office action mailed on 08/20/2020, is hereby withdrawn and claims 4-5, 8-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-5, 8-19, 22-25 allowed.
          The following is an examiner’s statement of reasons for allowance: 
        Applicant’s arguments, see pages 9-13 of the response, filed 07/25/2022, with respect to the rejection(s) of claims 1-2 and 22-25 under 35 U.S.C. 103 as being unpatentable over Zhou eta! (US 2017/0283673 A1) in view of Edelbach et al (US 6,616,514 B1) (particularly the argument that Zhou et al do not disclose the use of benzene sulfonic acid as the second additive since Zhou teaches the optional use of a chelator (such as benzene sulfonic acid which reads on the second additive in claim 1 of current application) and a person skilled in the art would understand that the function of a chelator is to enhance affinity of chelating ligands for metal ions to remove the metal, as also clearly taught by Zhou et al in [0125]) have been fully considered and are persuasive. The rejection(s) of claims 1-2, 22-25, as set forth in the Final Office action dated 05/25/2022 has been withdrawn. 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713